Citation Nr: 1750702	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-40 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include rheumatoid arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1980 and from February 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in December 2016. A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board in May 2017 at which time it was remanded for further development. A review of the record reveals that outstanding treatment records were obtained and the Veteran was afforded a VA examination for her hands. Thus, there has been substantial compliance with the Board's prior remand directives and these issues are properly before it. See Stegall v. West, 11 Vet. App. 265 (1998).


FINDING OF FACT

The Veteran has bilateral hand rheumatoid arthritis that is not shown to be related to any disease, injury, or incident in service; and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand rheumatoid arthritis have not been met. 38 U.S.C.A. §§ 1101, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. Arthritis is a chronic disease for this purpose.

Here, the evidence of record is clear that the Veteran has a current disability, diagnosed as bilateral hand rheumatoid arthritis with associated mild osteopenia. See July 2017 VA examination. Therefore, the first element of service connection is met.

Further, the Veteran has contended that her symptoms had their onset in service. Specifically, she contends that her hands began to hurt while in Germany. She reported going to sick call and receiving Tylenol for pain. The Veteran had two tours of duty and service treatment records from her first tour are unavailable. However, service treatment records from her second tour do not document any complaints, diagnoses, or treatment related to her hands. Service treatment records from September 1985 show that the Veteran declined to undergo a separation physical. The request was granted as after reviewing her records, the examiner stated that there were no remarkable medical problems. 

The earliest documented suggestion of rheumatoid arthritis follows from a March 1990 private medical consultation involving the Veteran's complaints of joint pain. The March 1990 records show that the Veteran reported that she began to experience pain one month earlier. However, the Veteran submitted a private opinion dated in January 2007 indicating that the onset of her rheumatoid arthritis was in 1984. This opinion reflects that the physician reviewed service medical records which did show instances of left knee complaints, although the service medical records show that the complaints were associated with an injury rather than a disease such as rheumatoid arthritis. The January 2007 medical opinion relies upon the belief that "rheumatoid arthritis [was] diagnosed in 1985" to draw the opinion that the Veteran "likely had disease onset one year earlier." 

At her Board hearing in December 2016, the Veteran testified that her disability manifested during the service period for which records could not be located. As such, the Board remanded the Veteran's appeal so that she could be afforded a VA examination and a medical opinion could be obtained to determine whether it was at least as likely as not that her bilateral hand disability had its onset in service; was symptomatic within the one-year period following her discharge from active duty; or whether it was otherwise caused or aggravated by a disease or injury in service.

The Veteran was afforded a VA examination for her hands in June 2017 and a medical opinion was rendered. Specifically, after reviewing the Veteran's entire claims file, considering the Veteran's contentions, and the medical opinion of record which states that the Veteran's arthritis had its onset in 1984, the examiner opined that it was less likely than not that the Veteran's rheumatoid arthritis of the hands was incurred in or caused by service or had its onset within one year of service. As rationale, the examiner stated:

I have reviewed the Veteran's records . . . . The Veteran reports that she developed pain and swelling of the hands during her time in service from March 1977 to March 1980 and from February 1981 to November 1985; however, there are no records to support this and per remand instructions will not be used to support a negative response. During her examination by this examiner, the Veteran reported onset of symptoms as pain, swelling, and hands turning blue "while in Germany being out in the woods where it snowed a lot." These symptoms could be due to several conditions to include cold weather injuries; however, without documentation of her presentation and examination findings at the time of the event it would be mere speculation to attribute it to one condition over another. Further review of her records indicates an interim period of five years, well after separation, before the Veteran was evaluated for complaints of swelling to extremities. . . The emergency department physician's note documents that the onset of symptoms was one month prior. There is no documentation of the patient reporting previous episodes of similar symptoms. While some could contend that she may have been in remission, which does occur with rheumatoid arthritis, studies show remission has been reported in a small proportion of patients with a well-established diagnosis of RA, but is very rare, without treatment using disease-modifying antirheumatic drugs (DMARDs). Since the Veteran was not placed on medication until after her diagnosis in 1990, it is unlikely that the lack of complaints during this time was due to remission of possible rheumatoid arthritis. I also reviewed the letter written by [Dr. S.K] dated [in January 2007], where he stated her rheumatoid arthritis was diagnosed in 1985 and likely started in 1984 due to Veteran's knee complaints during service. While the etiology of the Veteran's knee condition is not in contention, it is only addressed here because it serves as a temporal marker since it occurred during the same time the Veteran also stated she had the symptoms of hand swelling. If valid, it would establish that Veteran's hand symptoms at that time could also be due to rheumatoid arthritis. While it is true that arthritis can affect one joint, the record [from January 1984] clearly documents that the Veteran suffered a twisting injury, which caused her pain and swelling. Furthermore, during her C&P exam dated [February 2013,] the Veteran reported that 'while running track during her first military enlistment and twisted her left knee about 1977. State she was told to have surgery while in Germany but was too cold over there and she didn't want to do surgery. She states since then her knees have been swelling and going out.' Therefore, based on consideration of the Veteran's reported symptoms, the available evidence, and medical literature, it is this examiner's opinion that there is not enough to conclude that the Veteran's rheumatoid arthritis [of the hands] was incurred in service, symptomatic within one year of service, or is otherwise caused or aggravated by a disease or injury in military service.

VA treatment records note that the Veteran had a history of rheumatoid arthritis that was diagnosed in 1996, approximately 11 years post-service.

Although the January 2007 opinion is to the effect that the Veteran's rheumatoid arthritis likely had its onset in 1984, i.e. within a year of service; this opinion was based on the assumption that the Veteran's "rheumatoid arthritis was diagnosed in 1985." As there is nothing in the evidence of record to show that the Veteran's rheumatoid arthritis was in fact diagnosed in 1985, the Board finds this opinion lacks probative weight. 

Indeed, as noted by the June 2017 VA examiner, the evidence of record establishes that the Veteran had not complained of pain or swelling until approximately five years post-service. Additionally, the contemporaneous record shows that the Veteran stated that the pain and swelling had an onset of one month prior to being seen in 1990. Moreover, as noted by the June 2017 VA examiner, even accepting the Veteran's statement regarding her hands turning blue in service, there is no way to attribute those complaints to rheumatoid arthritis as opposed to a cold injury. There is no other competent and credible evidence showing an onset of rheumatoid arthritis within one year of service. Therefore, the Board finds that the Veteran's bilateral hand condition did not have its onset within one year of service.

To the extent that the Veteran asserts that she has had continuity of symptomatology; her statements during the course of this appeal are outweighed by her contemporaneous reports and other evidence of record. Specifically, the evidence establishes that the Veteran did not complain of swelling and pain until approximately five years post-service and was not diagnosed with rheumatoid arthritis until 11 years post-service. Additionally, while a portion of the Veteran's service treatment records have been lost, it is highly probative that on discharge from the most recent period of service, the Veteran refused a medical examination and was found to have no clinically notable conditions. Therefore, the Board finds that a nexus to service cannot be established on the basis of a continuity of symptomatology.

With regard to whether there is otherwise a direct nexus between the Veteran's bilateral hand condition and service, the Board places great probative weight on the June 2017 VA examiner's opinion. The examiner explained how rheumatoid arthritis impacts the body, that the Veteran's bilateral knee condition was due to injury rather than disease, and why the Veteran's reported in-service symptoms could not be directly attributed to her rheumatoid arthritis. The examination report clearly reflects consideration of an accurate history; including the Veteran's testimony regarding her hands getting cold and swelling when she was stationed in Germany; and provides an adequate rationale. The opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

The Board notes that the Veteran had been provided ample opportunity to furnish medical evidence in support of her claim, but has not done so. 

To the extent the Veteran herself has linked her bilateral hand condition to service, the Board finds that while she is competent to report symptoms related to rheumatoid arthritis, she is not competent to state that she had rheumatoid arthritis in service as that diagnosis is not subject to lay observation and is not a simple medical question. Layno v. Brown, 6 Vet. App. 465, 470 (1994). The VA examiner above is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have. Additionally, the VA examiner specifically considered the Veteran's lay statements regarding her in-service symptoms. As such, her opinion is afforded more weight than the opinion provided by the Veteran.

Additionally, the Board acknowledges the statements submitted by the Veteran. In particular, the Board notes the September 2010 statement submitted by E.R.O, in which she states that the Veteran had pain in her hands since service. Again, while E.R.O is competent to report symptoms she personally observed, she has not demonstrated that she has the medical expertise to state that the pain the Veteran was experiencing in her hands was due to rheumatoid arthritis. Therefore, her statement to that effect is afforded no probative weight.

The Board additionally recognizes the statement submitted by H.A.M in June 2012 in which she identified herself as a licensed vocational nurse (LVN) and stated that the Veteran's condition look as though she had rheumatoid arthritis. She described the Veteran always dropping things as a result of her hands. However, even accepting these statements as competent and credible, it does not serve to link the Veteran's bilateral hand rheumatoid arthritis to service. Instead, H.A.M was explaining the Veteran's current symptoms, which the Board does not dispute.

As such, the preponderance of the evidence is against the claim, reasonable doubt does not arise, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hand disability, to include rheumatoid arthritis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


